Title: From John Adams to Thomas Boylston Adams, 29 March 1823
From: Adams, John
To: Adams, Thomas Boylston



Dear Thomas
Montezillo March 29th. 1823

I am much pleased with your letters, to your Parents and to your Sisters, as well as those to me, and I advice you to write as many as you can, but have a care not to write in too much haste, acquire a habit of care and attention not only to the beauty and distinctness and legibility of your hand writing but to the correctness of your Grammar, spelling and even punctuation by this habit, you will soon find it easier to write well than to write in a careless and slovenly manner I congratulate you on your acquisition of number one but let not this flattering distinction however, tickle your vanity too much, be very careful to avoid all exultation, wear your honors modestly and meekly nothing excites envy, and enmity so much as a silly vanity and assuming pretensions
Captain Partridge is a kind of guardian angel to you, a surer guide than the Demon of Socrates was to him, he takes care for the preservation of your health by the exercise of your body, and to fortify your limbs and nerves by increasing your knowledge of the Country, but he enlightens your mind by instructions in the knowledge of the Classicks.—I am glad you have made such progress in Virgil, though you will hereafter find Ovid more mellifluous in his versification and more instructive in the Mythology of the Greeks and Romans as well as in that of the Egyptians and other ancient nations from whom it was borrowed—
God bless you my Boy so prays / your affectionate / Grandfather

John Adams
P. S. Be very careful what intimacy’s and friendships you form in, these, your youthful days, they may form your Character and influence your fortune through life—let sobrius esto, be your Motto J. A.

